Citation Nr: 1227214	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  05-35 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent from May 12, 2004 for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) from May 12, 2004. 


REPRESENTATION

Appellant represented by:	Chisholm Chisholm & Kilpatrick Ltd.


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted entitlement to service connection for PTSD and assigned a 100 percent rating, effective from July 2, 2001 and a 50 percent rating, effective from September 1, 2001. 

With respect to the 100 percent rating for PTSD, effective from July 2, 2001 through August 31, 2001, this decision was a complete grant of benefits with respect to this timeframe.  Therefore, the issue of an increased rating for PTSD from July 2, 2001 through August 31, 2001 is not currently on appeal before the Board. 

The Veteran's case was remanded by the Board for additional development in January 2008 and February 2010.  

In a June 2011 decision, the Board granted a 70 percent rating for PTSD for the period from September 1, 2001 to May 11, 2004, and denied a rating in excess of 50 percent from May 12, 2004.  

In a March 2012 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for remand, vacated that part of the Board's June 2011 opinion denying entitlement to an initial rating in excess of 50 percent as of May 12, 2004 for PTSD, and remanded this issue for further action consistent with the terms in the joint motion.  The grant of the 70 percent rating from September 1, 2001 to May 11, 2004 has not been appealed.  Thus, this period of time is no longer before the Board. 

The Board notes that the Veteran submitted a July 2012 private vocational assessment report which has not been considered by the RO.  The Veteran waived his right to initial consideration of this evidence by the agency of original jurisdiction (AOJ) in a July 2012 letter submitted by his representative on his behalf.  See 38 C.F.R. § 20.1304(c) (2011).  Nevertheless, as the issues on appeal must be remanded for other reasons, the RO will have an opportunity to consider this additional evidence on remand. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, the issues on appeal must be remanded for further development.

The evaluation of the Veteran's PTSD also raises the issue of entitlement to TDIU.  In this regard, the Veteran's representative stated in a July 2012 letter that entitlement to TDIU should be granted based on the severity of the Veteran's PTSD.  See 38 C.F.R. §§ 3.340, 4.16 (2011).  Moreover, the Veteran submitted a July 2012 private vocational assessment report in which the examiner found that the Veteran's PTSD precluded him from securing or maintaining substantially gainful employment.  In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Court held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id.  Accordingly, the issue of entitlement to TDIU must be considered in determining the proper evaluation of the Veteran's service-connected PTSD.  

Before the issue of entitlement to TDIU is ready for appellate review, the Board finds that a VA examination and opinion is necessary to address the question of whether the Veteran's PTSD is sufficiently incapacitating to prevent him from engaging in substantially gainful employment.  In this regard, the Board finds that the private and VA examination reports of record do not provide enough information to make a fully informed decision on this issue.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Although the July 2012 private examination report states that the Veteran's PTSD has precluded him from obtaining and engaging in substantially gainful employment since 2001, the VA examiner opined in the August 2009 VA examination report that the Veteran's PTSD did not cause total occupational impairment but rather was "fairly mild" in nature.  The examiner assigned a Global Assessment of Functioning (GAF) score of 60, indicating that the Veteran had moderate symptoms or moderate functional impairment which bordered on being mild.  See American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV); see also See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

Thus, a new VA examination and opinion is warranted to help reconcile this conflicting evidence.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that VA has discretion to schedule a medical examination when it deems an examination necessary to make a determination on a claim); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary).  Moreover, the Board cannot decide the issue of entitlement to TDIU in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Because the evaluation of the Veteran's PTSD turns on its effect on employability, the proper rating assigned PTSD is inextricably intertwined with the issue of entitlement to TDIU, which is in fact part and parcel of the Veteran's increased rating claim.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, Diagnostic Code 9411 (2011); Rice, 22 Vet. App. at 453; Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).  As such, while the Board acknowledges the request stated in the July 2012 letter that it proceed with a decision, the Board nevertheless must defer consideration of the proper rating assigned PTSD at this time. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be scheduled for a VA psychiatric examination to assess whether his service-connected PTSD prevents him from engaging in substantially gainful employment.  The entire claims file and a copy of this REMAND must be provided to the examiner prior to the examination.  The examiner must indicate in the examination report that the evidence in the claims file has been reviewed. 

The examiner should identify the nature, frequency, and severity of the Veteran's PTSD symptoms and resulting functional impairment, and record all pertinent clinical findings in detail.  

In addition, the examiner should provide a GAF score with an explanation of the significance of the score assigned as it pertains to the Veteran's service-connected PTSD.  

The examiner must provide an opinion addressing the effect of the Veteran's PTSD on his occupational and social functioning.  In particular, the examiner should state whether the Veteran's service-connected psychiatric disability is sufficiently incapacitating to prevent him from working (i.e. engaging in substantially gainful activity) without regard to other factors such as nonservice-connected disabilities.  

The examiner must review and address the findings in the August 2009 VA examination report and July 2012 private examination report in rendering an opinion on the Veteran's employability. 

The opinion must be supported by a thorough explanation.  In this regard, it would be helpful to provide specific examples and refer to specific symptoms.  The RO should ensure that an adequate rationale has been provided before returning this case to the Board. 

If the examiner determines that an opinion cannot be made without resort to mere speculation, the examiner must provide a complete explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (which indicates that if an opinion cannot be provided without resort to mere speculation, a detailed reason as to why this is so must be provided). 

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the RO should readjudicate the evaluation of PTSD from May 12, 2004 and the issue of entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



